*349
By the Court.

Benning, J.
delivering the opinion.
Was the judgment of the Court below dissolving the injunction right ? We think it was.
[1.] There is no Equity in the bill. According to the bill*, the title of the complainant is perfect at law; for, according to the bill, a deed from Susannah Cook makes part of that title. And that deed will always protect the complainant from a suit at law against him by Susannah Cook's representatives. As against them, therefore, he needs no aid from Equity.
[2.] It is true, that the answer says that the deed from .Susannah Cook is a forgery; but (admitting that a complainant may supply defects in his bill from the answer) does this help the plaintiff at all ? Can a person who relies upon a .forged deed for even color of title, rightfully ask for the aid of a Court of Equity, unless he at least clears himself of all connection with the forgery, and of all knowledge of the deed’s being a forgery ? We think not. {Ang.Lim.ch. 31, §21.) Whether a person relying upon a forged deed can ask the aid of a Court of Equity at all, is not clear to us.
But these questions were not argued.
This, we think, constituted matters sufficient to require the Court to dissolve the injunction. Whether there may not .have been others also, sufficient to require the Court to d» that, we leave an open question.